
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 20
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Miller of Florida
			 (for himself and Mr. Filner) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol to honor Frank W. Buckles, the longest surviving United States veteran
		  of the First World War.
	
	
		1.Honoring Frank W.
			 Buckles
			(a)In
			 GeneralThe rotunda of the
			 Capitol is authorized to be used at any time during the 112th Congress at a
			 time to be determined jointly by the majority leader of the Senate, the
			 minority leader of the Senate, the Speaker of the House of Representatives, and
			 the minority leader of the House of Representatives, in consultation with the
			 Architect of the Capitol, for a ceremony to honor the longest surviving veteran
			 of the First World War, Mr. Frank Woodruff Buckles, as a tribute and
			 recognition of all United States military members who served in the First World
			 War.
			(b)ImplementationPhysical preparations for the ceremony
			 shall be carried out in accordance with such conditions as the Architect of the
			 Capitol may prescribe.
			
